Filed Pursuant to Rule 424(b)(3) File No.: 333-130114 HINES REAL ESTATE INVESTMENT TRUST, INC. SUPPLEMENT NO.20 DATED JUNE 12, 2008 TO THE PROSPECTUS DATED APRIL 30, 2007 This prospectus supplement (“Supplement”) is part of and should be read in conjunction with the prospectus of Hines Real Estate Investment Trust, Inc., dated April 30, 2007 (the “Prospectus”), Supplement No. 17 dated April 14, 2008, Supplement No. 18 dated April 21, 2008 and Supplement No. 19 dated May 19, 2008. The Prospectus superseded and replaced the original prospectus for this offering, dated June 19, 2006, and all prior supplements to such prospectus. Unless otherwise defined herein, capitalized terms used in this supplement shall have the same meanings as in the Prospectus. The purpose of this Supplement is to provide an update to the “Suitability Standards” section of the Prospectus. Update to Our Suitability Standards We have revised our suitability standards such that the second through sixth paragraphs of the “Suitability Standards” section that begins on page ix of the Prospectus, are hereby deleted and replaced in their entirety with the following: In consideration of these factors, we have established suitability standards for all persons who may purchase shares from us in this offering. Investors with investment discretion over assets of an employee benefit plan covered under
